UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-156352 E & M GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 88-0492246 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2373 208th St., Unit F4 Torrance, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number:(213) 995-5036 Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690 San Diego, CA 92101. (619) 704-1310 • Fax (619) 704-1325 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes xNo ¨ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2010 (the last business day of the registrant's most recently completed second fiscal quarter) was $300,000 based on a share value of $0.02. The number of shares of Common Stock, $0.001 par value, outstanding on March 5, 2012 was 31,500,000 shares. E & M GROUP, INC. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Index to Report on Form 10-K PART I Page Item 1. Business 2 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 11 Item 9A (T) Controls and Procedures 12 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officers and Corporate Governance 13 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14 Principal Accounting Fees and Services 20 PART IV Item 15. Exhibits, Financial Statement Schedules 21 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements and involves risks and uncertainties that could materially affect expected results of operations, liquidity, cash flows, and business prospects.These statements include, among other things, statements regarding: o our ability to diversify our operations; o our ability to implement our business plan as a provider of communications and digital services; o unavailability of funds for capital expenditures and/or general working capital; o the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; o our ability to attract key personnel; o our ability to operate profitably; o deterioration in general or regional economic conditions; o changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; o adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; o inability to achieve future sales levels or other operating results; o the inability of management to effectively implement our strategies and business plans; as well as other statements regarding our future operations, financial condition and prospects, and business strategies. Forward-looking statements may appear throughout this report, including without limitation, the following sections: Item 1 “Business,” Item 1A “Risk Factors,” and Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements generally can be identified by words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “will be,” “will continue,” “will likely result,” and similar expressions. These forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties, which could cause our actual results to differ materially from those reflected in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Annual Report on Form 10-K, and in particular, the risks discussed under the caption “Risk Factors” in Item 1A and those discussed in other documents we file with the Securities and Exchange Commission (SEC). We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Throughout this Annual Report references to “we”, “our”, “us”, “E & M”, “the Company”, and similar terms refer to E & M Group, Inc. 1 PART I ITEM 1.BUSINESS E & M Group, Inc. is a development stage company, originally incorporated in the state of Nevada on March 2, 2001 under the name Madison Management, Inc. We were formed to provide business development, market development and financial goal-setting to prospective clients particularly, small corporations. As a result of our lack of revenue generation, we re-assessed our business plan, and aggressively searched for other business opportunities in an effort to substantiate stockholder value.We have been in preliminary discussions with PT E&M, a private Indonesian company, who is in the mineral resource business, interested in a potential merger. As of the date of this filing, there have been no definitive agreements reached with this company. If and when we enter into a definitive agreement with any company, we will file a current report on Form 8-K with the Securities and Exchange Commission. During the year ended December 31, 2010, we established a relationship with PT E&M, and will act as their agent by seeking buyers for their iron ore sand. The ore will be shipped directly from PT E&M to the customer. Our director, Dong Hwan Kim is a major owner in PT E&M. In September 2010, we signed an Iron Ore Sales Contract with International Economic & Trading Corp., Wuang Group for the sale of 30,000 tons of iron sand from Indonesia pursuant to our agency relationship with PT E&M. In connection with this contract we obtained an Irrevocable Letter of Credit for $44,400. For more information about the contract with PT E&M please see Exhibit 10.1 of Form 10-Q filed on November 22, 2010. On January 25, 2011, we signed an Iron Ore Sales Contract with Jin Tai International Trading (HK) LED., for the sale of 20,000 Dry Metric tons of iron sand from Indonesia, pursuant to our agency relationship with PT E&M. Personnel We are a development stage company and currently do not have any employees.We look to our officers and directors who collectively have a varied background in business management, marketing, and sales.We do not anticipate hiring employees over the next 12 months.We intend to use the services of consultants to perform various professional services.We believe that this use of third-party service providers may enhance our ability to contain general and administrative expenses. Available Information Our periodic reports filed with the SEC, which include Form 10-K, Form 10-Q, Form 8-K and amendments thereto, may be accessed by the public free of charge from the SEC. Electronic copies of these reports can be accessed at the SEC’s website (http://www.sec.gov). Copies of these reports may also be obtained, free of charge, upon written request to: E & M Group, Inc. 2373 W. 208th St., Unit F4, Torrance, CA 90501, Attn: Corporate Secretary. The public may read or obtain copies of these reports from the SEC at the SEC’s Public Reference Room at 450 Fifth Street N.W., Washington, D.C. 20549 (1-800-SEC-0330). 2 ITEM 1A.RISK FACTORS An evaluation of us is extremely difficult. At this stage of our business operations, even with our good faith efforts, potential investors have a high probability of losing their investment. There is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably. Our future operating results will depend on many factors, including our ability to raise adequate working capital, demand and acceptance of our business plan, the level of our competition and our ability to attract and maintain key management and employees. We are highly dependent on our officers and directors. We rely heavily on our officers and directors to provide services and for continued business development. It would be difficult to replace our officers and directors at such an early stage of development of the Company. Our business could be materially adversely affected if our officers and directors were to leave and if we were unable to retain qualified replacements. We depend on a business relationship with an entity controlled by one of our Directors. We have entered into an agency relationship with PT E&M, a private Indonesian company owned and controlled by one of our Directors. Our success will depend not only on our continued relationship with this party, but also on our ability to enter into additional strategic arrangements with additional companies on commercially reasonable terms. As there is no contractual obligation for PT E&M to maintain this relationship, they may revoke their agreement with us at any time in the future, or may no longer need our services by seeking their own buyers for their product.Accordingly, our strategic relationship may not result in a sustained business alliance, or the generation of significant revenues. Potential issuance of additional common stock could dilute existing stockholders. We are authorized to issue up to 100,000,000 shares of common stock. To the extent of such authorization, our Board of Directors has the ability, without seeking stockholder approval, to issue additional shares of common stock in the future for such consideration as the Board of Directors may consider sufficient. We are not currently seeking additional equity financing, which if sought or obtained may result in additional shares of our common stock being issued. The issuance of additional common stock in the future will reduce the proportionate ownership and voting power of the common stock held by our existing stockholders. 3 Our auditor’s report reflects the fact that without realization of additional capital, it would be unlikely for us to continue as a going concern. Our financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have suffered losses from operations during our operating history and our ability to continue as a going concern is dependent upon obtaining future profitable operations. Additionally, our auditor’s report reflects that the ability of the Company to continue as a going concern is dependent upon its ability to obtain additional sources of capital or borrowings and, ultimately, the achievement of significant operating revenues. Although management believes that the proceeds from the sale of securities, together with funds from operations, will be sufficient to cover anticipated cash requirements, we will be required to seek additional capital to fund future growth and expansion. No assurance can be given that such financing will be available or, if available, that it will be on commercially favorable terms. Moreover, favorable financing may be dilutive to investors. We will need additional capital in the future to finance our operations, which we may not be able to raise or it may only be available on terms unfavorable to us or our stockholders, which may result in our inability to fund our working capital requirements and harm our operational results. We believe that current cash on hand and the other sources of liquidity may not be sufficient enough to fund our operations through fiscal 2012. In that event, we would need to raise additional funds to continue our operations. Additional financing might not be available on terms favorable to us, or at all. If adequate funds were not available or were not available on acceptable terms, our ability to fund our operations, take advantage of unanticipated opportunities, develop or enhance our business or otherwise respond to competitive pressures would be significantly limited. We may acquire assets or other businesses in the future. We may consider acquisitions of other assets or other businesses. Any acquisition involves a number of risks that could fail to meet our expectations and adversely affect our profitability. For example: · The acquired assets or business may not achieve expected results; · We may incur substantial, unanticipated costs, delays or other operational or financial problems when integrating the acquired assets; · We may not be able to retain key personnel of an acquired business; · Our management’s attention may be diverted; or · Our management may not be able to manage the acquired assets or combined entity effectively or to make acquisitions and grow our business internally at the same time. If these problems arise we may not realize the expected benefits of an acquisition. 4 Risks Relating To Our Common Stock Our common stock is thinly traded and largely illiquid. Our stock is currently quoted on the OTC Pink (“Pink Sheets”). Being quoted on the Pink Sheets has made it more difficult to buy or sell our stock and has lead to a decline in the frequency of trades and trading volume. Continued trading on the Pink Sheets will also likely adversely affect the Company’s ability to obtain financing in the future due to the decreased liquidity of the Company’s shares and other restrictions that certain investors have for investing in Pink Sheets traded securities. Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. FINRA sales practice requirements may also limit a stockholder's ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit the ability to buy and sell our stock and have an adverse effect on the market for our shares. 5 Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. We have a limited number of personnel that are required to perform various roles and duties as well as be responsible for monitoring and ensuring compliance with our internal control procedures. As a result, our internal controls may be inadequate or ineffective, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We currently maintain an executive office at 2373 208th St., Unit F4, Torrance, California, for which we have executed a 36 month lease, commencing on January 12, 2010. Our monthly rent for this office is $2,500. We believe our current office space is adequate for our immediate needs; however, as our operations expand, we may need to locate and secure additional office space.We sublease the office space from ENSAP International, Inc., a related party.ENSAP International, Inc. is an entity that is owned and controlled by the officers and directors of E & M Group, Inc. and their immediate family members. ITEM 3.LEGAL PROCEEDINGS We are not a party to any material legal proceedings. 6 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASE OF EQUITY SECURITIES Market Information On May 19, 2009, we were cleared for trading by the Financial Industry Regulatory Authority on the Over the Counter Bulletin Board (OTCBB) now known as OTC Markets QB (OTCQB) under the symbol “MMGT.” We changed our name to E & M Group, Inc. and at the same time requested our symbol be changed to “EMGR”. Historically, there has not been an active trading market for our common stock. Currently, our common stock is quoted on the OTC Pink (Pink Sheets) under the symbol “EMGR”, with a closing price of $0.02 on March 5, 2012. Holders of Common Stock As of March 5, 2012, we had approximately 16 stockholders of record of the 31,500,000 shares outstanding. Dividends The payment of dividends is subject to the discretion of our Board of Directors and will depend, among other things, upon our earnings, our capital requirements, our financial condition, and other relevant factors. We have not paid or declared any dividends upon our common stock since our inception and, by reason of our present financial status and our contemplated financial requirements, do not anticipate paying any dividends upon our common stock in the foreseeable future. We have never declared or paid any cash dividends. We currently do not intend to pay cash dividends in the foreseeable future on the shares of common stock. We intend to reinvest any earnings in the development and expansion of our business. Any cash dividends in the future to common stockholders will be payable when, as and if declared by our Board of Directors, based upon the Board’s assessment of: · our financial condition; · earnings; · need for funds; · capital requirements; · other factors, including any applicable laws. Therefore, there can be no assurance that any dividends on the common stock will ever be paid. 7 Recent Sales of Unregistered Securities We have no recent sales of unregistered securities. Issuer Purchases of Equity Securities The Company did not repurchase any of its equity securities during the fourth quarter ended December 31, 2010. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW We are a development stage company incorporated in the State of Nevada in March 2001. We have established a relationship with a private Indonesian company, PT E&M, and act as their agent by seeking buyers for their iron ore sand. The ore is shipped directly from PT E&M to the customer. Our director, Dong Hwan Kim is a major owner in PT E&M. This relationship enables the Company to broaden our potential business opportunities. Since our inception on March 2, 2001 through December 31, 2010, we have generated $63,470 in revenues and have incurred a net loss of $188,958.For the year ended December 31, 2010, we generated $9,970 in revenues and incurred a net loss of $73,264. RESULTS OF OPERATIONS Revenues. Sales revenues increased to $9,970 in the fiscal year ended December 31, 2010 from $5,000 in the fiscal year ended December 31, 2009, representing a 99% increase. The increase in revenues is a result of commission generated from the sale of iron ore. General and Administrative. General and administrative expenses increased $45,444, or 290%, to $61,097 for the fiscal year ended December 31, 2010 from $15,653 for the fiscal year ended December 31, 2009. The increase was the result of an increase in rent expenses and accounting fees. Depreciation. Our depreciation expenses increased $1,474 or 100% in the fiscal year ended December 31, 2010 from the fiscal year ended December 31, 2009. The increase was the result of depreciation on a vehicle that was purchased and sold in 2010. 8 Executive Compensation – Related Party.Executive compensation – related party increased $655 or 100% in the fiscal year ended December 31, 2010 from the fiscal year ended December 31, 2009. The increase in executive compensation – related party was the result of personal expenses that were paid for by the Company. Legal and Professional.Legal and professional expenses decreased $38,835, or 65%, to $21,265 in the fiscal year ended December 31, 2010 from $60,100 for the fiscal year ended December 31, 2009. The decrease in legal and professional fees was the result of the Company completing the process of going public.In 2010, the Company was responsible for the ongoing costs of the SEC reporting requirements as compared to the previous year when the Company was in the process of going public. Net Loss from Operations. The Company had $74,521 in net loss from operations in the fiscal year ended December 31, 2010, as compared to net loss from operations of $70,753 during the period ended December 31, 2009. The increase was the result of primarily the increase in general and administrative expenses. Gain on Sale of Assets. Gain on sale of assets increased $1,210 or 100% in the fiscal year ended December 31, 2010 from the fiscal year ended December 31, 2009. The increase was the result of a sale of a vehicle. Interest Income. Interest income increased $47 or 100% in the fiscal year ended December 31, 2010 from the fiscal year ended December 31, 2009. The increase was the result of cash held in an interest bearing account. Net Loss. In the fiscal year ended December 31, 2010, we generated a net loss of $73,264, an increase of $4,440, or 6%, from $68,824 for the period ended December 31, 2009. The increase was the result of primarily the increase in general and administrative expenses. Going Concern Our financial statements have been prepared assuming that we will continue as a going concern.We are in the development stage and, accordingly, have generated minimal revenues from operations.Since our inception, we have been engaged substantially in financing activities and developing our business plan and incurring start up costs and expenses.As a result, we have incurred accumulated net losses from inception.In addition, our development activities since inception have been financially sustained through equity and debt financing.These issues raise substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon our ability to raise additional capital from the sale of common stock, debt financing and, ultimately, the achievement of significant operating revenues. 9 Liquidity and Capital Resources As of December 31, 2010, we had $1,794,848 in cash. The following table provides detailed information about our net cash flow for the years ended December 31, 2010 and 2009. To date, we have financed our operations through the issuance of stock, borrowings, and minimal cash flows from operations. In summary, our cash flows were as follows: Fiscal Year Ended December 31, Net cash used in operating activities Net cash used in investing activities - Net cash provided by financing activities Net increase/(decrease) in Cash Cash, beginning of year Cash, end of year Operating activities Net cash used in operating activities was $1,717,502 for the year ended December 31, 2010, as compared to $75,029 used in operating activities for the same period in 2009. The increase in net cash used in operating activities was primarily due to the significant increases in accounts payable and accounts payable – related party.In 2011, the Company did pay down significant portions of the accounts payable and accounts payable – related party. Investing activities Net cash used in investing activities was $45,711 for the year ended December 31, 2010, as compared to $0 used in investing activities for the same period in 2009. The increase in net cash used in investing activities was primarily due to the purchase of a certificate of deposit. Financing activities Net cash provided by financing activities for the year ended December 31, 2010 was $96,000, as compared to $55,993 for the same period of 2009. The increase of net cash provided by financing activities was mainly attributable to proceeds received for notes payable due to a related party. On a short-term basis, we have only generated revenues of $9,970during the year ended December 31, 2010 to cover operations. Based on prior history, we will continue to have insufficient revenue to satisfy current and recurring liabilities as we continue development activities. For short term needs, we will be dependent on our ability to raise additional capital from the sale of common stock and debt financing. 10 We believe that cash flow from operations will meet only a part of our present and near-term cash needs and thus we will require additional cash resources, including the sale of equity or debt securities, to meet our planned capital expenditures and working capital requirements for the next 12 months. We will require additional cash resources due to changed business conditions, implementation of our strategy to locate buyers for iron ore sand and/or acquisitions we may decide to pursue. If our own financial resources and then current cash-flows from operations are insufficient to satisfy our capital requirements, we may seek to sell additional equity or debt securities or obtain additional credit facilities. The sale of additional equity securities will result in dilution to our stockholders. The incurrence of indebtedness will result in increased debt service obligations and could require us to agree to operating and financial covenants that could restrict our operations or modify our plans to grow the business. Financing may not be available in amounts or on terms acceptable to us, if at all. Any failure by us to raise additional funds on terms favorable to us, or at all, will limit our ability to expand our business operations and could harm our overall business prospects. Operation Plan During the next twelve months we plan to continue to focus our efforts on acting as a reselling agent of iron ore sand for PT E&M and continue to seek out buyers for their iron ore sand. The ore is shipped directly from PT E&M to the customer. Off-Balance Sheet Arrangements As of the date of this Report, we did not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We do not expect to enter into financial instruments for trading or hedging purposes. We do not currently anticipate entering into interest rate swaps and/or similar instruments. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Index to Financial Statements and Financial Statement Schedules appearing on page F-1 through F-15 of this Form 10-K. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE We have had no disagreements with our independent auditors on accounting or financial disclosures. 11 ITEM 9A (T).CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our Principal Executive Officer and Principal Financial Officer, Jooin Kim, has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Report. Based on his evaluation, he concluded that our disclosure controls and procedures are not designed at a reasonable assurance level and are not effective to provide reasonable assurance that information we are required to disclose in the reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control, as is defined in the Securities Exchange Act of 1934. These internal controls are designed to provide reasonable assurance that the reported financial information is presented fairly, that disclosures are adequate and that the judgments inherent in the preparation of financial statements are reasonable. There are inherent limitations in the effectiveness of any system of internal controls, including the possibility of human error and overriding of controls. Consequently, an effective internal control system can only provide reasonable, not absolute, assurance with respect to reporting financial information. Our internal control over financial reporting includes policies and procedures that: (i) pertain to maintaining records that in reasonable detail accurately and fairly reflect our transactions; (ii) provide reasonable assurance that transactions are recorded as necessary for preparation of our financial statements in accordance with generally accepted accounting principles and the receipts and expenditures of company assets are made and in accordance with our management and directors authorization; and (iii) provide reasonable assurance regarding the prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on our financial statements. Management has undertaken an assessment of the effectiveness of our internal control over financial reporting based on the framework and criteria established in the Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).Based upon this evaluation, management concluded that our internal control over financial reporting was not effective as of December 31, 2010. This report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our registered public accounting firm pursuant to the temporary rules of the Securities and Exchange Commission that permit the company to provide only management’s report in this report. 12 Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The names of our directors and executive officers and their ages, positions, and biographies are set forth below.Our executive officers are appointed by, and serve at the discretion of, our board of directors.There are no family relationships among any of our directors or executive officers. Directors Age Title Term Jooin Kim 29 President & Chief Executive Officer Since December 2009 Misun Kim 33 Secretary & Director Since December 2009 Jisun Kim 31 Treasurer & Director Since December 2009 Peter Duchine 62 Director Since December 2009 Dong Hwan Kim 60 Director Since July 2009 Jooin Kim, has served as our President and Chief Executive Officer since December 18, 2009.Mr. Jooin Kim has been a Director of Hydroderm U.S.A. since 2006.Between 2008 and 2009, Mr. Jooin Kim was the owner of Happy Technology.Between 2005 and 2007, Mr. Jooin Kim was a General Manager for Compu USA.Mr. Jooin Kim studied computer programming at ITT Technical Institute between 2002 and 2004. Misun Kim, has served as our Secretary and a Director since December 18, 2009. Since 2005, Ms. Misun Kim has been the Chief Executive Officer of Hydroderm U.S.A.Ms. Misun Kim is also a songwriter and works in the Artists and Repertoire division for Can Entertainment since 2004.Between 2005 and 2009, Ms. Misun Kim was the Stage Manager for Redwon Production.Between 2004 and 2005, Ms. Misun Kim attended Patton College.Between 2001 and 2003 Ms. Misun Kim attended New York University and received a cello performance degree. Jisun Kim, has served as our Treasurer and a Director since Secember 18, 2009. From 2006 through present, Ms. Jisun Kim has been a Director of Hydroderm U.S.A.Between 2008 and 2009, Ms. Jisun Kim was a loan officer for CPS Mortgage Company and between 2005 and 2007 she was a loan officer for Compass Finance.From 2001 through 2004 Ms. Jisun Kim attended Santa Monica College where she received a degree in business administration. 13 Peter Duchine, has served as a Director of the Company since December 18, 2009.Mr. Peter Duchine has been an Assembly and Test Subcontractor for Amkor Technologies since March of 1992. As an Assembly and Test Subcontractor, Mr. Peter Duchine provides services as a technical test advisor, manages test business of $100,000,000 to $200,000,000 per year and provides leading edge technology solutions.Between August of 1987 and February of 1992, Mr. Peter Duchine served as a semiconductor manufacturer for California Micro Devices. Dong Hwan Kim, has served as a Director of the Company since July 24, 2009.Mr. Dong Hwan Kim has been the President of the Korean division of ENSAP International Co., LTD. since June 1, 2009.From October 1, 1980 through present, Mr. Dong Hwan Kim has been the Chairman of Taerim Electronics.Mr. Dong Hwan Kim also holds the position of President for both Hydroderm U.S.A., Inc., and Hydroderm Asia, from March 1, 2008 through present and August 8, 2003 through present, respectively.Mr. Dong Hwan Kim also currently resides as Chairman and Chief Financial Officer of Charista Global Corp., a position he has held since December 1, 2008. Mr. Dong Hwan Kim is a major owner in PT E&M, a private Indonesian company. The Company acts as PT E&M’s agent by seeking out buyers for their iron ore sand. None of our other Officers and/or Directors businesses are affiliated with or currently doing business with the Company. Family Relationships Dong Hwan Kim is the father of Jooin Kim, Misun Kim and Jisun Kim. Indemnification of Directors and Officers Our Articles of Incorporation and Bylaws both provide for the indemnification of our officers and directors to the fullest extent permitted by Nevada law. Limitation of Liability of Directors Pursuant to the Nevada General Corporation Law, our Articles of Incorporation exclude personal liability for our Directors for monetary damages based upon any violation of their fiduciary duties as Directors, except as to liability for any breach of the duty of loyalty, acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, or any transaction from which a Director receives an improper personal benefit. This exclusion of liability does not limit any right which a Director may have to be indemnified and does not affect any Director’s liability under federal or applicable state securities laws. We have agreed to indemnify our directors against expenses, judgments, and amounts paid in settlement in connection with any claim against a Director if he acted in good faith and in a manner he believed to be in our best interests. Election of Directors and Officers Directors are elected to serve until the next annual meeting of stockholders and until their successors have been elected and qualified. Officers are appointed to serve until the meeting of the Board of Directors following the next annual meeting of stockholders and until their successors have been elected and qualified. 14 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), requires executive officers and directors, and persons who beneficially own more than ten percent of an issuer's common stock, which has been registered under Section 12 of the Exchange Act, to file initial reports of ownership and reports of changes in ownership with the SEC. As a company with securities registered under Section 15(d) of the Exchange Act, our executive officers and directors, and persons who beneficially own more than ten percent of our common stock are not required to file Section 16(a) reports. Code of Ethics A code of ethics relates to written standards that are reasonably designed to deter wrongdoing and to promote: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; Full, fair, accurate, timely and understandable disclosure in reports and documents that are filed with, or submitted to, the Commission and in other public communications made by an issuer; Compliance with applicable governmental laws, rules and regulations; The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code; and Accountability for adherence to the code. We have not adopted a corporate code of ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Our decision to not adopt such a code of ethics results from our having a small management for the Company.We believe that the limited interaction which occurs having such a small management structure for the Company eliminates the current need for such a code, in that violations of such a code would be reported to the party generating the violation. Audit Committee We do not have an Audit Committee; our Board of Directors perform some of the same functions of an Audit Committee, such as: recommending a firm of independent certified public accountants to audit the annual financial statements; reviewing the independent auditor’s independence, the financial statements and their audit report; and reviewing management's administration of the system of internal accounting controls. The Company does not currently have a written audit committee charter or similar document. 15 We have no financial expert. We believe the cost related to retaining a financial expert at this time is prohibitive. Further, because of our start-up operations, we believe the services of a financial expert are not warranted. Nominating Committee We do not have a Nominating Committee or Nominating Committee Charter. Our Board of Directors perform some of the functions associated with a Nominating Committee. We have elected not to have a Nominating Committee in that we are a development stage company with limited operations and resources. Involvement in Certain Legal Proceedings To the best of our knowledge, none of our directors or executive officers has, during the past ten (10) years: · been convicted in a criminal proceeding or been subject to a pending criminal proceeding (excluding traffic violations and other minor offences); · had any bankruptcy petition filed by or against the business or property of the person, or of any partnership, corporation or business association of which he was a general partner or executive officer, either at the time of the bankruptcy filing or within two years prior to that time; · been subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction or federal or state authority, permanently or temporarily enjoining, barring, suspending or otherwise limiting, his involvement in any type of business, securities, futures, commodities, investment, banking, savings and loan, or insurance activities, or to be associated with persons engaged in any such activity; · been found by a court of competent jurisdiction in a civil action or by the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; · been the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated (not including any settlement of a civil proceeding among private litigants), relating to an alleged violation of any federal or state securities or commodities law or regulation, any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or been the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26)), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 16 ITEM 11.EXECUTIVE COMPENSATION Overview of Compensation Program We currently have not appointed members to serve on the Compensation Committee of the board of directors.Until a formal committee is established, our entire board of directors has responsibility for establishing, implementing and continually monitoring adherence with the Company’s compensation philosophy.The board of directors ensures that the total compensation paid to the executives is fair, reasonable and competitive. Compensation Philosophy and Objectives The board of directors believes that the most effective executive compensation program is one that is designed to reward the achievement of specific annual, long-term and strategic goals by the Company, and which aligns executives’ interests with those of the stockholders by rewarding performance above established goals, with the ultimate objective of improving stockholder value.As a result of the size of the Company and only having three executive officers, the board evaluates both performance and compensation on an informal basis.Upon hiring additional executives, the board intends to establish a Compensation Committee to evaluate both performance and compensation to ensure that the Company maintains its ability to attract and retain superior employees in key positions and that compensation provided to key employees remains competitive relative to the compensation paid to similarly-situated executives of our peer companies.To that end, the board believes executive compensation packages provided by the Company to its executives, including the named executive officers, should include both cash and stock-based compensation that reward performance as measured against established goals. Role of Executive Officers in Compensation Decisions The board of directors makes all compensation decisions for, and approves recommendations regarding equity awards to, the executive officers and directors of the Company.Decisions regarding the non-equity compensation of other employees of the Company are made by management. Summary Compensation During the year ended December 31, 2010, our President and Chief Executive Officer Mr. Jooin Kim, received $655 compensation. During the year ended December 31, 2009, Mr. Jooin Kim did not receive any compensation, including plan or non-plan compensation. During the years ended December 31, 2010 and 2009, our Secretary Ms. Misun Kim and our Treasurer Ms. Jisun Kim, did not receive any compensation, including plan or non-plan compensation. Future Compensation Our executive officers have agreed to provide services to us without compensation until such time as we have earnings from our revenue. 17 Option Grants in Last Fiscal Year During the years ended December 31, 2010 and 2009, we did not grant any options to our officers and directors. Board Committees We currently do not have any committees of the board of directors. Director Compensation During the years ended December 31, 2010 and 2009, our members of the board of directors, did not receive any compensation. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth information, to the best of our knowledge, about the beneficial ownership of our common stock on March 5, 2012 relating to the beneficial ownership of our common stock by those persons known to beneficially own more than 5% of our capital stock and by our directors and executive officers.The percentage of beneficial ownership for the following table is based on 31,500,000 shares of common stock outstanding. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and does not necessarily indicate beneficial ownership for any other purpose.Under these rules, beneficial ownership includes those shares of common stock over which the stockholder has sole or shared voting or investment power.It also includes shares of common stock that the stockholder has a right to acquire within 60 days after March 5, 2012 pursuant to options, warrants, conversion privileges or other rights.The percentage of ownership of the outstanding common stock, however, is based on the assumption, expressly required by the rules of the Securities and Exchange Commission, that only the person or entity whose ownership is being reported has converted options or warrants into shares of our common stock. Title of Class Name and address of Beneficial Owner Amount of Beneficial Ownership Percent of Class Common Jooin Kim, President & Chief Executive Officer 0 Common Misun Kim, Secretary & Director 6.3% Common Jisun Kim, Treasurer & Director 6.3% Common Donghwan Kim, Director 39.6% Common Peter Duchine, Director 0 All Beneficial Ownders as a Group 52.3% As used in this table, “beneficial ownership” means the sole or united power to vote, or to direct the voting of, a security, or the sole or united investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security).The Party’s address is in care of the Company at 2373 W. 208th St., Unit F4, Torrance, CA 90501. 18 Changes in Control There are no arrangements, known to the Company, including any pledge by any person of securities of the Company, the operation of which may at a subsequent date result in a change in control of the Company. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPNDENCE Transactions with Related Persons On January 12, 2010, we executed a sublease agreement with ENSAP International, Inc. (“ENSAP”).The term is for three years commencing January 12, 2010 and ending on January 12, 2013 with a monthly rent of $2,500.ENSAP is a related party and is an entity that is owned and controlled by the officers and directors of the Company and their immediate family members. The following is a schedule by year of future minimum lease payment required under the sublease agreement: Year Ending December 31, Amount $ 30,000 $ 30,000 During the year ended December 31, 2010 and 2009, the rent expense was $31,603 and $0, respectively. As of December 31, 2010 and 2009, we had accounts payable of $944,000 and $0, respectively due to PT E&M.Dong Hwan Kim, a Director of the Company, has a significant ownership percentage in PT E&M.The Company is a sales agent for PT E&M and was able to locate buyers for PT E&M. Promoters and Certain Control Persons We did not have any promoters at any time since our inception in March 2001. Director Independence We currently do not have any independent directors, as the term “independent” is defined in Section 803A of the NYSE Amex LLC Company Guide. Since the Over the Counter Bulletin Board (“OTCBB”) does not have rules regarding director independence, the Board makes its determination as to director independence based on the definition of “independence” as defined under the rules of the New York Stock Exchange (“NYSE”) and American Stock Exchange (“Amex”). 19 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES (1) AUDIT FEES The aggregate fees billed for professional services rendered by the principal accountant, De Joya Griffith & Company, LLC, for the audit of our annual financial statements and review of the financial statements included in our Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for fiscal years 2010 and 2009 were $10,000 and $1,250, respectively. The aggregate fees billed for professional services rendered by the principal accountant, Moore & Associates, for the audit of our annual financial statements and review of the financial statements included in our Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for fiscal years 2010 and 2009 were $0 and $6,500, respectively. (2) AUDIT-RELATED FEES None. (3) TAX FEES None. (4) ALL OTHER FEES None. (5) AUDIT COMMITTEE POLICIES AND PROCEDURES We do not have an audit committee. (6) If greater than 50 percent, disclose the percentage of hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant's full-time, permanent employees. Not applicable. 20 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) 1. The financial statements listed in the "Index to Financial Statements" on page 22 are filed as part of this report. 2. Financial statement schedules are omitted because they are not applicable or the required information is shown in the financial statements or notes thereto. 3. Exhibits included or incorporated herein: See index to Exhibits. (b)Exhibits Incorporated by reference Exhibit number Exhibit description Filed herewith Form Period ending Exhibit Filing date 3(i)(a) Articles of Incorporation of Madison Management, Inc. filed on March 2, 2001 S-1 3(i)(a) 12/19/08 3(i)(b) Amended and Restated Articles of Incorporation, filed on December 11, 2009 X 3(i)(c) Amended and Restated Articles of Incorporation, filed on January 14, 2010 X 3(ii)(a) Bylaws of Madison Management, Inc. S-1 3(ii)(a) 12/19/08 Certification of Jooin Kim pursuant to Section 302 of the Sarbanes-Oxley Act X Certification of Jooin Kim pursuant to Section 906 of the Sarbanes-Oxley Act X Sales Contract International Economic & Trading Corp., Wugang Group 10-Q 11/22/10 21 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. E & M GROUP, INC. By:/S/ Jooin Kim Jooin Kim, President Date: March 5, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /S/ Jooin Kim President, Chief Executive Officer, March 5, 2012 Jooin Kim Principal Executive Officer and Principal Accounting Officer /S/ Misun Kim Secretary & Director March 5, 2012 Misun Kim /S/ Jisun Kim Treasurer & Director March 5, 2012 Jisun Kim /S/ Donghwan Kim Director March 5, 2012 Donghwan Kim /S/ Peter Duchine Director March 5, 2012 Peter Duchine 22 E & M GROUP, INC. INDEX TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 PAGES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENT OF STOCKHOLDERS’ DEFICIT F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO FINANCIAL STATEMENTS F-6 23 De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders E & M Group, Inc. We have audited the accompanying balance sheets of E & M Group, Inc. (A Development Stage Company) as of December 31, 2010 and 2009 and the related statements of operations, stockholder’s deficit and cash flows for the years then ended and from inception (March 2, 2001) to December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of E & M Group, Inc. (A Development Stage Company) as of December 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended and from inception (March 2, 2001) to December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith & Company, LLC Henderson, Nevada February 23, 2012 F-1 E&M GROUP, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (audited) December 31, December 31, ASSETS Current assets: Cash $ $ Certificates of deposit - Prepaid expenses Deposits - Notes receivable - related party Total current assets Other assets: Notes receivable - related party - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accounts payable - related party - Total current liabilities Long-term liabilities: Notes payable - related party Total long-term liabilities Total liabilities Stockholders' deficit: Common stock, $0.001 par value, 100,000,000 shares authorized, 31,500,000 and 31,500,000 shares issued and outstanding as of December 31, 2010 and December 31, 2009, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Financial Statements. F-2 E&M GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (audited) Inception (March 2, 2001) For the years ended to December 31, December 31, Revenue $ $ $ Total revenue Expenses: General and administrative Consulting fees - - Consulting fees - stock based - - Consulting fees - related party - - Depreciation - Executive compensation - related party - Legal and professional fees Total expenses Net operating income/(loss) Other Income: Forgiveness of debt - Gain on sale of assets - Interest income 47 - 47 Total other income Netloss $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Net loss per share - basic $ ) $ ) See Accompanying Notes to Financial Statements. F-3 E&M GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' DEFICIT (audited) Deficit Accumulated Additional During Total Common Shares Paid-In Subscriptions Development Stockholders' Shares Amount Capital Receivable Stage Deficit March 2001 Issuance of common stock for services $ $
